This is a suit in tort for damages to an automobile, which damage is laid at $975, together with legal interest thereon from July 3, 1912. The original petition does not appear in the transcript, but the petition upon which the cause was tried was filed subsequent to July 24, 1914. This petition does not disclose the amount sued for in the original petition.
It has been the practice of this court, where the amended petition would show an amount beyond the jurisdiction of the trial court, and yet the record did not contain the original petition or show what the amount originally sued for was, to reverse the judgment and remand the cause, instead of reversing and dismissing it.
It is well established that in an action in tort interest is a part of the damages. Baker v. Smelser, 88 Tex. 26, 29 S.W. 378, 33 L.R.A. 163; Dwyer v. Bassett, 29 S.W. 815; Schulz v. Tessman, 92 Tex. 488,49 S.W. 1032; Railway Co. v. Faulkner, 118 S.W. 748; Ry. Co. v. Flory, 118 S.W. 1116; Ry. Co. v. Womble, 124 S.W. 111; Crowdus et al. v. Kahn Tailoring Co., 136 S.W. 1136.
The judgment of the trial court is reversed, and the cause remanded.